UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Jubak Global Equity Fund (JUBAX) SEMI-ANNUAL REPORT November 30, 2012 www.JubakFund.com Jubak Global Equity Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Supplemental Information 16 Expense Example 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the Jubak Global Equity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Jubak Global Equity Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 97.4% ARGENTINA – 2.0% Arcos Dorados Holdings, Inc. - Class A $ AUSTRALIA – 6.4% Bradken Ltd. GrainCorp Ltd. Lynas Corp. Ltd.* Newcrest Mining Ltd. Westpac Banking Corp. Whitehaven Coal Ltd. BRAZIL – 7.3% Anhanguera Educacional Participacoes S.A. CCR S.A. Even Construtora e Incorporadora S.A. Hypermarcas S.A.* Itau Unibanco Holding S.A. - ADR Kroton Educacional S.A.* Localiza Rent a Car S.A. Marfrig Alimentos S.A.* Natura Cosmeticos S.A. CANADA – 6.7% Goldcorp, Inc. Talisman Energy, Inc. Yamana Gold, Inc. CHILE – 2.1% AquaChile S.A.* Corpbanca S.A. Corpbanca S.A. - ADR Latam Airlines Group S.A. - ADR CHINA – 8.2% AAC Technologies Holdings, Inc. - ADR Home Inns & Hotels Management, Inc. - ADR* Jiangxi Copper Co., Ltd. - Class H Ping An Insurance Group Co. - Class H Tencent Holdings Ltd. 1 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CHINA (Continued) Tingyi Cayman Islands Holding Corp. $ COLOMBIA – 2.8% Banco Davivienda S.A. 50 Constructora Conconcreto S.A. 36 Grupo Odinsa S.A. Pacific Rubiales Energy Corp. DENMARK – 2.2% Novo Nordisk A/S - Class B FINLAND – 1.6% Konecranes OYJ Nokia Corp. - ADR FRANCE – 1.9% LVMH Moet Hennessy Louis Vuitton S.A. HONG KONG – 4.4% AIA Group Ltd. Cafe de Coral Holdings Ltd. China Overseas Land & Investment Ltd. Dairy Farm International Holdings Ltd. Guangdong Investment Ltd. IRELAND – 1.2% Paddy Power PLC JAPAN – 3.7% Seven & I Holdings Co., Ltd. Tatsuta Electric Wire and Cable Co., Ltd. Toray Industries, Inc. JERSEY – 1.4% Randgold Resources Ltd. - ADR MALAYSIA – 0.4% Petronas Gas BHD MEXICO – 2.4% Desarrolladora Homex S.A.B. de C.V.* Grupo Televisa S.A.B. - ADR 2 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Industrias Bachoco S.A.B. de C.V. $ Urbi Desarrollos Urbanos S.A.B. de C.V.* NORWAY – 4.3% Seadrill Ltd. Statoil ASA PHILIPPINES – 0.5% Manila Water Co., Inc. POLAND – 1.1% Bank Zachodni WBK S.A. Powszechny Zaklad Ubezpieczen S.A. SINGAPORE – 4.8% Goodpack Ltd. Hyflux Ltd. Keppel Corp. Ltd. Keppel Land Ltd. SIA Engineering Co., Ltd. Singapore Exchange Ltd. StarHub Ltd. SPAIN – 0.0% Banco Santander S.A. - ADR SWEDEN – 1.1% Svenska Handelsbanken A.B. - A Shares SWITZERLAND – 0.6% Cie Financiere Richemont S.A. THAILAND – 0.9% Tesco Lotus Retail Growth Freehold & Leasehold Property Fund TURKEY – 2.5% Anadolu Efes Biracilik Ve Malt Sanayii A.S. Arcelik A.S. 3 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM – 3.2% Ensco PLC - ADR $ Tullow Oil PLC UNITED STATES – 23.7% Apple, Inc. Broadcom Corp. - Cl. A Cheniere Energy, Inc.* eBay, Inc.* Freeport-McMoRan Copper & Gold, Inc. Howard Hughes Corp.* Johnson Controls, Inc. Lennar Corp. - Class A Lumber Liquidators Holdings, Inc.* MGM Resorts International* Peabody Energy Corp. Precision Castparts Corp. PulteGroup, Inc.* QUALCOMM, Inc. Sherwin-Williams Co. Targa Resources Partners LP U.S. Bancorp Ultra Petroleum Corp.* TOTAL COMMON STOCKS (Cost $24,074,854) EXCHANGE-TRADED FUNDS – 0.4% UNITED STATES – 0.4% Guggenheim Timber ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $95,500) SHORT-TERM INVESTMENTS – 1.9% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $478,085) TOTAL INVESTMENTS – 99.7% (Cost $24,648,439) $ Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See accompanying Notes to Financial Statements. 4 Jubak Global Equity Fund SUMMARY OF INVESTMENTS As of November 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 18.3% Information Technology 14.8% Financials 14.7% Materials 14.5% Energy 12.0% Consumer Staples 11.0% Industrials 7.1% Health Care 2.2% Utilities 2.0% Telecommunication Services 0.8% Total Common Stocks 97.4% Exchange-Traded Funds 0.4% Total Exchange-Traded Funds 0.4% Short-Term Investments 1.9% Total Investments 99.7% Other Assets in Excess of Liabilities 0.3% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 5 Jubak Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 (Unaudited) Assets: Investments, at value (cost $24,648,439) $ Foreign currency, at value (cost $111) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees (Note 6) Advisory fees Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses 40 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on: Investments Foreign currency translations Net Assets $ Number of shares issued and outstanding Net asset value per share $ See Accompanying Notes to Financial Statements. 6 Jubak Global Equity Fund STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $27,813) $ Interest Total investment income Expenses: Advisory fee Fund accounting fees Distribution fees (Note 6) Transfer agent fees and expenses Custody fees Administration fees Shareholder reporting fees Registration fees Audit fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments and Foreign Currency: Net realized gain (loss) from: Investments ) Foreign currency transactions Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See Accompanying Notes to Financial Statements. 7 Jubak Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended November 30, 2012 For the Year Ended (Unaudited) May 31, 2012 Increase (Decrease) In Net Assets From: Operations: Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net (decrease) from capital transactions ) ) Total (decrease) in net assets ) ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income $ $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net (decrease) from capital share transactions ) ) 1 Net of redemption fee proceeds of $1,910 and $10,220, respectively. See Accompanying Notes to Financial Statements. 8 Jubak Global Equity Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended For the Period November 30, 2012 For the Year Ended June 30, 2010* to (Unaudited) May 31, 2012 May 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income - ) - From net realized gain - - - Total distributions - ) - Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ $ Total return %
